Citation Nr: 1113322	
Decision Date: 04/05/11    Archive Date: 04/15/11

DOCKET NO.  07-34 433	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Medical Center in Mountain Home, Tennessee


THE ISSUE

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on November 9, 2006.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The Veteran had active service from February 1975 to July 1976.

This case is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 decision by the above-referenced Department of Veterans Affairs Medical Center (VAMC), which is the agency of original jurisdiction (AOJ) in this matter.  


FINDING OF FACT

The preponderance of the evidence establishes that the care provided to the Veteran on November 9, 2006 was not authorized in advance and was not rendered in a medical emergency of such nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his/her life or health.  


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized private medical expenses incurred on November 9, 2006 have not been met.  38 U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 17.1000-1008 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) provides that VA will notify and assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  These changes, however, are not applicable to claims such as the one decided herein.  See Barger v. Principi, 16 Vet. App. 132 (2002).  In Barger, the United States Court of Appeals for Veterans Claims (Court) held that the VCAA, with its expanded duties, is not applicable to certain cases, including for example those appeals involving the waiver of recovery of overpayment claims, because the statute at issue in such cases is not found in Title 38, United States Code, Chapter 51 (i.e., the laws affected by VCAA).  Similarly, the statute at issue in the current matter is not found in Chapter 17.

With regard to VA's duty to assist the Veteran, the Board notes that the development of medical evidence appears to be complete.  Unlike many questions subject to appellate review, the issue of whether the Veteran is entitled to reimbursement or payment of medical expenses, by its very nature, has an extremely narrow focus.  The facts underlying this case do not appear to be in dispute.  Here, the only evidence necessary to decide the claim revolves around what transpired on November 9, 2006.  This involves the medical records from that time period and the medical determination from staff physicians at the VAMC.  Thus, evidence which is necessary to decide the case is already of record and, as explained in further detail in the following decision, the outcome of the case is mandated by the relevant law and regulations.  The Board finds that the VA has complied with its duty to assist the Veteran with the development of the issue on appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

The Board also notes that the Veteran's representative has indicated that there is no coded rating sheet or other documentation of the Veteran's service-connected disabilities.  Ordinarily, a remand might be necessary, to insure that VA had the full record before it.  Importantly, however, even if the Board were to assume that the Veteran's medical care on November 9, 2006 was for a service-connected disability, a remand would serve no useful purpose.  As explained below, the outcome of this appeal hinges specifically on whether a medical "emergency" as defined by applicable law occurred on November 9, 2006.  Thus, a remand for official verification of the Veteran's service-connected disabilities would have no reasonable probability of providing new or pertinent information in that regard.  In fact, such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Law and Analysis

The Veteran is seeking reimbursement for the costs of private medical care received on November 9, 2006 for severe abdominal pain.  At the time his established service-connected disability was small sliding hiatal hernia rated as 10 percent disabling.  (See September 2007 VA Form 9 and May 2010 Disabled American Veterans Appeal Pre-Certification Review).  It is neither contended, nor suggested by the record, that the Veteran had any prior authorization from VA to receive the medical care he was provided on that date.  He essentially alleges that the symptoms for which he sought treatment constituted a life-threatening medical emergency, and that the ambulance took him to the nearest emergency room.  

The claim for reimbursement was denied on the basis that the situation was non-emergent and that a VA medical facility was feasibly available to provide the same medical services rendered by the private hospital.  After review of the evidence of record, the Board concurs with this decision.  

Congress has authorized the reimbursement of costs for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C.A. § 1728 and 38 U.S.C.A. § 1725 (West 2002).  The Board notes that both 38 U.S.C.A. §§ 1728 and 1725 were amended by the Veterans' Mental Health and Other Care Improvements Act of 2008, Pub. L. No. 110-387, 122 Stat. 4110 (2008).  The changes made do not include any critical to the circumstances of this case.  

Generally, to be entitled to payment or reimbursement of medical expenses incurred at a non-VA facility, a claimant must satisfy the following three conditions:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or

(3) for any disability of a veteran who has a total disability, permanent in nature, resulting from a service-connected disability, or

(4) for any injury, illness, or dental condition in the case of a veteran who is participating in a rehabilitation program and who is medically determined to be in need of hospital care or medical services for reasons set forth in 38 C.F.R. § 17.47(i) (formerly § 17.48(j)); and

(b) The services were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) No VA or other Federal facilities were feasibly available and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

If any one of the foregoing requirements is lacking, the benefit sought may not be granted.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120; Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 (1997).

In this case it is not entirely clear that the Veteran's abdominal pain was attributable to his service-connected hiatal hernia as opposed to a nonservice-connected disorder.  That notwithstanding, there is no indication that the treatment received for it on November 9, 2006, was for a medical emergency such that a VA facility was not feasibly available.  Thus, the Veteran fails to meet the second criterion under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120.  

The relevant facts in this case are not in dispute.  Specifically, pertinent records show that around 2:19 AM on November 9, 2006, the Veteran was transported by ambulance to the Wellmont Bristol Regional Medical Center emergency room, with a chief complaint of dizziness and nausea.  He indicated to paramedics that he was worried about his health.  The Veteran reported that he had abdominal pain earlier and had been unable to eat the past two days.  He also gave a history of drinking a pint of vodka daily.  His pulse was 118, his respiratory rate was 19, and blood pressure was 160/100.  

Triage notes indicate the Veteran was seen at 2:44 AM and the nursing triage assessment of his acuity was 3/5.  The Veteran was awake and alert with blood pressure of 132/95, a respiratory rate of 20, a heart rate of 92, and temperature of 97.8 degrees.  The Veteran's medical history was significant for asthma, seizure disorder, hepatitis, and psychiatric problems.  His chief complaint at that time was of suicidal thoughts and moderate depression of several weeks duration.  He indicated that the problem was situational in the that he needed help getting off alcohol.  He also complained of abdominal pain and cramping that had been present for 2 days.  His pain level was a 9/10.  

A review of the respiratory, cardiovascular, and neurological systems was completely negative.  The Veteran's abdomen was soft and non-tender with normal bowel sounds. On admission, he was alert and in no acute distress.  The evaluation also included a typical laboratory work up with comprehensive metabolic panel, urinalysis, and a radiology report that was negative for any acute abdominal abnormality.  He was given a gastrointestinal "cocktail" intravenously.  There was no indication that the Veteran's symptoms had progressively worsened during his time in the emergency room.  At discharge his vitals showed blood pressure of 111/68, a respiratory rate of 20, a heart rate of 89, and pain level of 0/10.  There was no discharge diagnosis.  The Veteran was transferred to a VA facility at about 6:20 AM in stable condition.  

In February 2007, a staff physician at the Mountain Home VAMC determined that the Veteran did not qualify for payment for the private treatment provided on November 9, 2006 because emergent treatment was not required and VA facilities were feasibly available.  A subsequent reconsideration of the claim by the VAMC in May 2007 upheld this decision.  

Here, there is simply no competent evidence in any of the associated records that the Veteran's abdominal pain constituted a medical emergency.  See Hennessey v. Brown, 7 Vet. App. 143, 147 (1994) (defining a medical emergency as a sudden, generally unexpected occurrence or set of circumstances demanding immediate action).  In keeping with the non-emergent nature of the problem, the Veteran's only treatment consisted of intravenous medications that completely relieved his abdominal pain.  Although lab work was ordered, it appears that this was designed to ascertain the nature of the symptoms noted during evaluation.  His symptoms appear to have improved within a relatively short period of time, and he was transferred to a VA facility.  The Veteran also alleges that he was having chest pain in addition to the severe stomach pain, but the medical reports do not reflect such complaints.  

In various statements the Veteran has essentially asserted that he was in acute pain and could not have made it to the VA facility because of the severity of his symptoms.  He also indicated that, as he understood it, the correct action was to call 911 and proceed to the nearest medical facility if he were having an emergency.  Moreover, the records of the ambulance provider disclose that he was taken to the closest facility.  While the Board recognizes that it is reasonable to assume that the Veteran would not want to travel a significant distance to the VAMC in order to be evaluated for severe abdominal pain, an attempt to use VA facilities beforehand would have been equally reasonable.  This is particularly so in light of the fact that he clearly reported the onset of symptoms at least two days prior to admission.  Thus, it appears that the Veteran could have traveled to a VA facility for treatment by VA medical professionals, but chose not to.  

While the Board acknowledges that the symptoms may have required medical attention, the treatment does not meet the requirements for emergency services under 38 U.S.C.A. § 1728 & 38 C.F.R. § 17.120.  

In considering every possible theory of entitlement, the Board has considered whether reimbursement is warranted under the Veterans Millennium Health Care and Benefits Act, Public Law No. 106-177.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Under that law, reimbursement of the aforementioned medical expenses requires that the Veteran meet the criteria enumerated in 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, the provisions of which became effective as of May 29, 2000.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24- month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider;

(i) The veteran is not eligible for reimbursement under 38 U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2010).

Again, the Veteran does not satisfy at least one of the requisite criterion set forth above, and thus reimbursement under the provisions of 38 U.S.C.A. § 1725 & 38 C.F.R. § 17.1002 cannot be granted.  

By its explicit terms, under 38 U.S.C.A. § 1725, payment or reimbursement cannot be provided for treatment that was not for medical emergency.  As noted above, the Veteran's condition prior to his admission was not symptomatic of an emergent condition, and there is no indication that to delay treatment would have been hazardous to his life or health.  There is no medical evidence to the contrary.

Because the Veteran does not meet one of the criterion under 38 C.F.R. § 17.1002, reimbursement for any amount is prohibited.  The Board need not go into whether the Veteran meets any of the other criteria, as the failure to meet one of them precludes payment.  

In arriving at this decision, the Board notes that the only reports of a medical emergency come from the Veteran.  However, as he is not shown to be anything other than a layperson, without appropriate medical training and expertise, he is not competent to render a probative (persuasive) opinion on a medical matter-to include a determination that a particular situation constitutes a medical emergency.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998) (citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992)).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Veteran has not otherwise provided or identified any medical opinion that actually supports his assertions.  In this case the VAMC's determination that his condition was non-emergent on November 9, 2006, is supported by the medical evidence of record.  Therefore, without more, the Veteran's opinion alone cannot be considered competent evidence to support his claim.  

Accordingly, the Board must conclude that the preponderance of the evidence is against this claim, and it must be denied.


ORDER

Entitlement to payment or reimbursement of unauthorized private medical expenses incurred on November 9, 2006 is denied.  



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


